Order entered August 21, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00792-CV

                             IN RE ROGER BARONE, Relator

                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-50207-2019

                                       ORDER
                     Before Justices Bridges, Osborne, and Carlyle
       Before the Court is relator’s petition for writ of mandamus. We request that real party in

interest Janeane Dena Barone and respondent filed their responses to the petition, if any, by

SEPTEMBER 3, 2019.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE